 



Exhibit 10(v)
REVISED SUMMARY SHEET
OF
2008 COMPENSATION
Director Compensation
Employee Directors
Directors who are employees of the Company receive no separate compensation for
Board service. Mr. Vea and Mr. Stevens are the only directors who are also
employees of the Company, and they do not receive any additional compensation
for such service.
Non-Employee Directors
Non-employee directors currently receive the following compensation:
Annual Retainer:

  •   $12,000 restricted stock retainer, which vests over a three year period,
issued under the Company’s 2007 Equity Incentive Plan. A copy of the 2007 Equity
Incentive Plan is filed as an exhibit to the Company’s Form 8-K filed on
April 20, 2007.     •   $12,000 cash retainer payable in four quarterly
payments.

Meeting Fees:

  •   $900 cash fee for each Board of Directors meeting of the Company attended.
    •   $600 cash fee for each committee meeting attended.

Presiding Independent Director/Committee Chair Fees:

  •   $2,000 fee payable in four quarterly payments to Presiding Independent
Director.     •   $2,000 fee payable in four quarterly payments to Committee
Chairs.

Other:

  •   $900 additional fee for each full day spent in training at seminars or
other training sessions approved in advance by the Chairman of the Board.     •
  Reimbursement for travel and other expenses incurred for attending seminars or
other training sessions.     •   Reimbursement for accommodations, travel or
meals in connection with attending corporate, board or other authorized
functions, which includes Board of Directors meetings, committee meetings, and
Board retreats.

Under the Corporate Governance Principles, non-employee directors are expected
to own shares with an aggregate value equal to $100,000 within five years of
being elected a director.
Compensation of Named Executive Officers
     The executive officers of the Company serve at the discretion of the Board
of Directors. The following are the current base salaries effective April 20,
2007, for the Company’s Chief Executive Officer, Chief Financial Officer and its
other most highly compensated current executive officers who will be identified
in the Company’s proxy statement for the 2008 annual meeting (the “Named
Executive Officers”):

 



--------------------------------------------------------------------------------



 



     
Michael T. Vea, Chairman,

  $468,180
President and Chief Executive
Officer
   
 
   
Martin M. Zorn, Executive

  $271,500
Vice-President, Chief Risk
Officer and Secretary
   
 
   
Archie M. Brown, Executive

  $271,500
Vice-President, Commercial
and Consumer Banking
   
 
   
Raymond D. Beck, Executive

  $205,000
Vice-President, Chief Credit
Officer
   
 
   
Roger M. Watson, Executive

  $210,000
Vice-President, Division
Manager, Commercial Real
Estate
   

     The Compensation Committee of the Board of Directors determines and
approves the compensation payable to the executive officers. Mr. Vea, Mr. Zorn
and Mr. Brown are parties to employment agreements with the Company. A copy of
Mr. Vea’s employment agreement is filed as an exhibit to the 2006 10-K. On
May 22, 2007, the Compensation Committee approved employment agreements for Mr.
Zorn and Mr. Brown. Copies of Mr. Zorn and Mr. Brown’s employment agreements are
filed as exhibits to the 10-Q for the quarterly period ended June 30, 2007.
Their current salaries are currently based on the terms of their employment
agreement and may be increased by action of the Compensation Committee. On
May 22, 2007, Mr. Beck and Mr. Watson entered into a Change in Control Benefits
Agreement. A copy of Mr. Beck and Mr. Watson’s Change in Control Benefits
Agreements are filed as exhibits to the 10-Q for the quarterly period ended
June 30, 2007.
Cash Incentives.
     During 2007, the Named Executive Officers participated in the 2007 Annual
Cash Incentive Plan, or the 2007 Cash Plan. The 2007 Cash Plan created
opportunities for additional cash compensation based on the achievement of
short-term (one year) performance goals. The amount of the opportunities was set
at “minimum”, “target”, and “maximum” levels. The amount of the cash incentives
paid to those officers for 2007 is shown in the Summary Compensation Table.
Equity-Based Incentives.
     During 2007, the Named Executive Officers participated in the 2007 Equity
Incentive Plan, or the 2007 Equity Plan. The 2007 Equity Plan created
opportunities for additional compensation that is tied to the performance of our
stock and aligned with the interests of our shareholders. In making its award
decisions, the Compensation Committee gave consideration to (1) the executive’s
total compensation both for 2006 and the amount of the award necessary to place
the executive’s total compensation at the 50th percentile of the peer group;
(2) the committee’s qualitative assessment of our overall performance in 2006;
and (3) with respect to the named executives other than the Chief Executive
Officer, the recommendation of the Chief Executive Officer. In addition, the
Compensation Committee considered

-2-



--------------------------------------------------------------------------------



 



comparative total compensation information for the peer group, tally sheets for
the preceding two years, our overall financial performance during the period
that an executive officer has held his position, the difficulty of replacing an
executive officer with another of comparable experience and skill, and how
compensation decisions could assist us in achieving the goals set out in our
strategic plan.
     The stock option and restricted stock awards granted to the named executive
officers for 2007 are shown in the Grants of Plan-Based Awards Table in the 2008
proxy statement.
2008 Executive Compensation Decisions.
     The Compensation Committee continuously evaluates the design of our
executive compensation program and approved some design changes intended to
reflect our revised strategic plan for 2008. For annual cash incentives, the
Compensation Committee expects to set goals for performance measures intended to
achieve median performance of the peer group and reduce payout opportunities at
the “target” and “maximum” levels.
     The value of the award opportunities for equity-based incentives will be
increased so that more of the executive’s total compensation is tied to the
performance of our common stock and aligned with the interests of shareholders.
The equity awards will be allocated between SARs (50%) and restricted stock
(50%) using their grant date fair value, with each award vesting equally over
three years.
     In addition, the Compensation Committee is considering making a “stretch”
equity award tied to improvement in total shareholder return/stock performance
over a multi-year period.
Other Compensation of Named Executive Officers
     The Summary Compensation Table in the Company’s 2008 proxy statement
identified the aggregate perquisites and other personal benefits received by
each of the Named Executive Officers which equal or exceed $10,000. The primary
perquisites for Messrs. Vea, Brown and Zorn include an automobile allowance and
social club membership dues.
     The Company also provides matching contributions to the accounts of the
Named Executive Officers under its Employees 401(k) Plan and pays for term life
insurance for each of the Named Executive Officers.
Agreements with Other Executive Officers
     Mr. Bradley M. Stevens, Executive Vice President of the Company and
President and CEO – Chicago Region of Integra Bank entered into an Employment
Agreement with an effective date of April 9, 2007, the date the Prairie
Financial Corporation acquisition was completed. On May 22, 2007, the
Compensation Committee approved Change in Control Benefits Agreements with
Mr. Roger M. Duncan, Executive Vice President, Evansville and Community Banking
Division President, and Mr. Michael B. Carroll, Senior Vice President and
Controller. Mr. Stevens’ agreement is filed as an exhibit to the 10-Q for the
quarterly period ended March 31, 2007. Mr. Duncan and Mr. Carroll’s agreements
are filed as exhibits to the 10-Q for the quarterly period ended June 30, 2007.

-3-